Citation Nr: 1031276	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-23 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
herniated nucleus pulposus of the cervical spine, status post 
laminectomy C6-C7 currently evaluated as 60 percent disabling, to 
include a separate rating or ratings for right upper extremity 
disability claimed as arm and hand disability, for accrued 
benefits purposes

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, for 
accrued benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had 20 years active duty service ending with his 
retirement in April 1986.  He died in July 2000.  The appellant 
is advancing her appeal as the Veteran's widow.
 
The issues on appeal were before the Board in April 2007.  The 
appellant appealed the Board's April 2007 denial to the United 
States Court of Appeals for Veterans Claims (Court).  By Order 
dated May 21, 2008, the Court remanded this matter to the Board 
for compliance with the instructions included in the May 2008 
Joint Motion for Remand.  

The Board remanded the claim in November 2009 for additional 
development.  A review of the record shows that the RO has 
complied with all remand instructions by obtaining a VA medical 
opinion in January 2010, determining whether separate ratings 
were warranted, and determining whether a claim of TDIU was 
warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appellant testified at a hearing before the Board at the RO 
in April 2005.  A transcript is of record.  In a letter written 
in June 2008, the appellant was informed that the Veterans Law 
Judge who conducted her April 2005 hearing had since resigned 
from the Board.  She was informed that the Veterans Law Judge was 
unable to participate in deciding her appeal and that her case 
would be reassigned to another Veterans Law Judge for decision.  
In response, the appellant marked the appropriate line to 
indicate that she did not want an additional hearing before 
another Veterans Law Judge.


FINDINGS OF FACT

1.  Evidence of record at the time of the Veteran's death showed 
that the Veteran's service-connected herniated nucleus pulposus 
of the cervical spine, status post laminectomy C6-C7 was 
pronounced with persistent symptoms compatible with neuropathy 
and other neurological findings related to the right upper 
extremity. 

2.  The 60 percent rating in effect for the Veteran's service-
connected herniated nucleus pulposus of the cervical spine, 
status post laminectomy C6-C7 contemplated the associated right 
upper extremity neuropathy and neurological symptoms, and 
separate ratings for the associated neuropathy and neurological 
symptoms were not warranted.

3.  At the time of the Veteran's death, service connection was in 
effect for herniated nucleus pulposus of the cervical spine, 
status post laminectomy C6-C7; chronic open angle glaucoma with 
early cataracts; residuals, right knee injury with torn medial 
meniscus and osteoarthritis; bilateral sensorinueral hearing 
loss; recurrent sliding hiatal hernia; left foot lateral border 
fifth toe callus formation; and left shoulder chronic bursitis 
precluded substantially gainful employment; the Veteran's 
combined service-connected disability rating was 80 percent. .

4.  The Veteran's service-connected disabilities rendered him 
unable to engage in substantially gainful employment consistent 
with his education and work experience. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 60 percent for the Veteran's service-connected 
herniated nucleus pulposus of the cervical spine, status post 
laminectomy C6-C7, to include a separate rating or ratings for 
right upper extremity disability claimed as arm and hand 
disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5293 (1999).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the appellant's increased rating claim for accrued 
benefits purposes, the RO provided the appellant with notice 
regarding accrued benefits claims in November 2004, subsequent to 
the initial adjudication.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as the claim for an 
increased rating is denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   
  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in March 2005 and June 2008 supplemental statements 
of the case, following the provision of notice.  The appellant 
has received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, and 
is not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In 
any event, the appellant has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

Regarding the appellant's TDIU claim for accrued benefits 
purposes, there is no need to undertake any review of compliance 
with the VCAA and implementing regulations in this case since 
there is no detriment to the appellant as a result of any VCAA 
deficiency in view of the fact that the full benefit sought by 
the appellant is being granted by this decision of the Board.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Duty to Assist

VA has obtained VA and private treatment records, assisted the 
appellant in obtaining evidence, obtained a VA medical opinion in 
January 2010, and afforded the appellant the opportunity to give 
testimony at a hearing before the Board at the RO in April 2005.  
The Board acknowledges that on one page of the January 2010 VA 
examination report, the VA examiner indicated that both claims 
file and medical records were reviewed.  However, in a subsequent 
page, the VA examiner reported not reviewing private and VA 
treatment records and only reviewing service treatment records.  
Nevertheless, additional development is not warranted since the 
VA examiner provided a favorable medical opinion linking the 
Veteran's right upper extremity disabilities to the Veteran's 
service-connected herniated nucleus pulposus of the cervical 
spine, status post laminectomy C6-C7.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant and 
her representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

Analysis

Upon the death of a veteran, periodic monetary benefits to which 
that individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
his death ("accrued benefits") and due and unpaid for the period 
not to exceed two years, shall, upon the death of such individual 
be paid to the living person first listed as follows: (1) his 
spouse, (2) his children (in equal shares), (3) his dependent 
parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).

In order for a claimant to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir. 
1998)).  The Board emphasizes that by statute, entitlement to 
accrued benefits must be based on evidence in the file at the 
time of death, or evidence, such as VA records, deemed to be of 
record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; 
Zevalkink v. Brown, 6 Vet. App. 483 (1994).

The Veteran filed a claim for entitlement to increased ratings 
for service-connected herniated nucleus pulposus of the cervical 
spine, status post laminectomy C6-C7, right knee injury with torn 
medical meniscus and osteoarthritis, and bilateral sensorineural 
hearing loss, that was received in May 2000.  At the time of the 
Veteran's death in July 2000, a rating decision was not issued; 
therefore, the Veteran had pending claims for entitlement 
increased ratings for service-connected herniated nucleus 
pulposus of the cervical spine, status post laminectomy C6-C7; 
right knee injury with torn medial meniscus and osteoarthritis, 
and bilateral sensorineural hearing loss.  Within one year of the 
Veteran's death, the appellant timely filed a notice of 
disagreement that was received in August 2001, which limited her 
appeal to the issues of entitlement to an increased rating for 
service-connected herniated nucleus pulposus of the cervical 
spine, status post laminectomy C6-C7 currently evaluated as 60 
percent disabling, for accrued benefits purposes; and entitlement 
to a total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities, for accrued benefit 
purposes.

I.  Increased Ratings

The present appeal involves the appellant's accrued benefits 
claim that the severity of the Veteran's service-connected 
herniated nucleus pulposus of the cervical spine, status post 
laminectomy C6-C7 warranted a higher disability rating.  In a 
letter received in April 2004 and at the April 2005 hearing 
before the Board at the RO, the appellant explained why she 
believed that her husband should have been rated at 100 percent.  
In the letter, she noted that her husband had complained that his 
disability deteriorated to the point that he could not do a 
thing, and that he reported constant pain and extremely limited 
motion.  At the aforementioned hearing, she testified that the 
Veteran was not able to function due to the numbness and tremor 
in his hands, and that he had lack of mobility and pain in his 
neck.  

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may have 
been warranted for different time periods.    

At the time of his death, the Veteran's service-connected 
herniated nucleus pulposus of the cervical spine, status post 
laminectomy C6-C7 was rated by the RO under the provisions of 
Diagnostic Code 5293 for intervertebral disc syndrome.  Under 
this regulatory provision, a maximum rating of 60 percent is 
warranted where the disability is pronounced with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  

Under alternate Diagnostic Codes, a maximum rating of 100 percent 
is warranted for residuals of fracture of vertebra with cord 
involvement, bedridden, or requiring long leg braces.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (1999).  Under Diagnostic Code 
5286, a maximum rating of 100 percent is warranted for ankylosis 
of the spine with unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (1999).  

A July 1999 VA treatment record shows status post 
discectomy/fusion C6-7.  

An April 2000 computed tomography (CT) scans from Robert A. 
Friedman, M.D. of Radiology Associates of Nevada showed 
borderline spinal flattening at C6-7.

An April 2000 private treatment record from G. Petroff, M.D. 
reveals cervical stenosis.

A May 2000 VA treatment record shows that the Veteran complained 
of constant pain in the neck for years that was getting worse for 
the last 4 to 5 years.  

Various July 2000 private treatment records from Sansum-Santa 
Barbara Medical Foundation Clinic show that the Veteran was 
treated for neck pain.  A magnetic resonance imaging (MRI) showed 
status post interbody fusion, normal alignment, no significant 
central spinal stenosis and no significant encroachment upon the 
exiting C7 nerve roots.

Another July 2000 treatment record from Sansum-Santa Barbara 
Medical Foundation Clinic shows cervical spondylosis and severe 
central stenosis.   

Overall, the evidence does not show that the Veteran had either 
residuals of fracture of vertebra with cord involvement, 
bedridden, or requiring long leg braces; or had ankylosis of the 
spine.  Accordingly, Diagnostic Codes 5285 and 5286 are not for 
application.  

By regulatory amendment effective September 26, 2003, substantive 
changes were made to the schedular criteria for evaluation of 
diseases and injuries of the spine.  As there is no indication 
that the revised criteria are intended to have retroactive 
effect, the Board has the duty to adjudicate the claim only under 
the former criteria for any period prior to the effective date of 
the new rating criteria, and to consider the revised criteria for 
the period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.

However, the revised regulations are not for application here 
since they were effective after the date of the Veteran's death.

As a general matter, in evaluating musculoskeletal disabilities, 
the VA must determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, and 
whether pain could significantly limit functional ability during 
flare-ups, or when the joint is used repeatedly over a period of 
time. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  However, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available, a DeLuca analysis is foreclosed.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Thus, since the Veteran has been granted 
the maximum rating possible under Diagnostic Code 5293, the 
analysis required by DeLuca, would not result in a higher 
schedular rating.

The Board acknowledges the appellant's letters received in April 
2004 and December 2004 in which she asserted that a private 
physician told Veteran that he would be paraplegic if he did not 
get his neck treated.  The Board notes that what a physician said 
and a layman's account of what he purportedly said is too 
attenuated and inherently unreliable to constitute "medical" 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Furthermore, in one of the letters received in December 2004, 
that she had copies of all of his records from Santa Barbara, and 
admitted that there is no mention of his opinion that he would be 
paraplegic if his neck were left untreated.     

Separate Ratings

The Court remanded this matter to the Board for compliance with 
the instructions of a May 2008 Joint Motion for Remand.  As 
discussed in the May 2008 Joint Motion for Remand, when the Board 
had found that the appellant had been assigned the maximum 
schedular rating available for cervical spine disability, the 
Board failed to consider whether the appellant was potentially 
entitled to separate ratings for cervical spine disability, and 
for disability of the arms and hands, particularly on the right 
side.  

The Joint Remand provided that in July 1999, the Veteran had 
complaints of right arm pain and tremors and that he was 
diagnosed with radiculopathy in the right upper extremity, status 
post discectomy.  A March 2000 consultation report from a private 
physician (G. Petroff, M.D.) indicated that the Veteran had a 
tremor with using his right arm and his hand at times.  The 
physician further noted that the Veteran's reflexes were 
decreased in the right compared to the left arm.  It was 
additionally noted that the Veteran complained of weakness and 
numbness of the right upper extremity in May 2000.  The Joint 
Remand directed the Board to determine whether and to what extent 
the Veteran's right arm pathology is related to his service-
connected cervical spine disability; and if some or all right arm 
pathology is related to the service-connected cervical spine 
disability, it should be determined if separate ratings are in 
order under limitation of motion codes and neurological 
diagnostic codes.  If it is determined that separate ratings are 
possible, then it should be determined whether it is more 
beneficial to the appellant to rate the disabilities separately. 

The Board notes that since the Court issued its Order in May 
2008, the appellant submitted additional evidence that includes 
copies of the Veteran's May 1977 and July 1977 service treatment 
records that altogether show pain in the medial parascapular 
region and weakness in the right upper extremity.  The appellant 
also submitted copies of pages from The Merck Manual (17th ed.) 
addressing radiculopathies.  

The Board additionally notes that an August 1998 VA treatment 
record shows that the Veteran complained of loss of control of 
the right arm from his neck downward while maintaining strength.  
Further, an April 2000 CT scan of the cervical spine from 
Radiology Associates of Nevada shows a history of shaky right 
upper extremity.

Per the Board's November 2009 remand instructions, a VA examiner 
in January 2010 reviewed the Veteran's claims file and opined 
that it is at least as likely as not that the Veteran's right 
upper extremity disability was related to his service-connected 
spine disability.  Based on the VA examiner's personal experience 
and the medical evidence of record, the VA examiner noted that 
the Veteran engaging in mechanical work, heavy lifting, work on 
automobiles, or maintenance would trigger a flare in the Veteran 
that would last a few weeks, which resulted in decreased range of 
motion of the right upper extremity, especially to overhead 
movements within an extreme weakness.  The VA examiner stated 
that the Veteran would have definitely had parasthesia 
dysthesisia mostly involving the right hand.  He added that the 
Veteran would have burning, shooting pain down the lateral/medial 
(radial/ulnar dermatome-C5-6; C6-7) and into the whole hand.  The 
VA examiner noted that in 2000, Dr. Petroff recommended that the 
Veteran have urgent surgery for cervical spinal stenosis levels 
C3-4;C4-5.  Of significance, he said, was that the Veteran had 
loss of the triceps and biceps reflex, which would mean he could 
lose the use of the whole right upper extremity.  It was the VA 
examiner's belief that if the Veteran underwent the proposed 
surgery, he would still have radicular complaints of right upper 
extremity, but more severe.

With a medical opinion reflected that the Veteran's right upper 
extremity is related to the Veteran's cervical spine disability, 
the Board has considered separate ratings.  However, it appears 
to the Board that it is not beneficial to the appellate to rate 
the disabilities separately.  The Board acknowledges that the 
Veteran had reported pain, weakness, numbness and tremors of the 
right upper extremity.  However, the Board views the existing 60 
percent rating under Diagnostic Code 5293 as contemplating such 
symptomatology.  That Code expressly includes consideration of 
neuropathy and other neurological findings.  Separating the 
disabilities and applying ratings under separate diagnostic codes 
here would constitute pyramiding, which is impermissible.  See 
38 C.F.R. § 4.14.  The Board acknowledges that current rating 
criteria for cervical spine disability does expressly contemplate 
the assignment of separate ratings for neurological 
manifestations.  However, under the old criteria in effect at the 
time of the Veteran's death, it does not appear that separate 
ratings were contemplated.  
     
Even if separate ratings were determined to be permissible under 
the old criteria, an adjustment in the rating for the cervical 
spine disc disease would have to be made to avoid pyramiding.  In 
other words, the rating under Code 5293 would have to be 
decreased if a separate rating or ratings were to be assigned for 
right upper extremity symptomatology.  Such separate ratings 
would not be more beneficial to the appellant as it appears to 
the Board that the combined rating for the cervical spine 
disability together with associated upper right extremity 
symptoms would be less than 60 percent.  See 38 C.F.R. § 4.25 
(1999).  In sum, the Board finds that a rating in excess of 60 
percent, to include a separate rating or ratings for right upper 
extremity symptomatology, is not warranted. 



Extraschedular Rating

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is not 
warranted.

II.  TDIU

At the April 2005 hearing before the Board at the RO, the 
appellant testified that her husband did not work because he was 
in too much pain. 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a).  
Provided that if there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If 
a veteran fails to meet the applicable percentage standards 
provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely on 
the impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful employment.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a substantially 
gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 
Consideration may be given to the veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.  

At the time of the Veteran's death, service connection was in 
effect for herniated nucleus pulposus of the cervical spine, 
status post laminectomy C6-C7 (10 percent from May 1, 1986; and 
60 percent from July 20, 1998); chronic open angle glaucoma with 
early cataracts (30 percent from May 1, 1986); residuals, right 
knee injury with torn medial meniscus and osteoarthritis (10 
percent from May 1, 1986); bilateral sensorinueral hearing loss 
(0 percent from May 1, 1986); recurrent sliding hiatal hernia (0 
percent from May 1, 1986); left foot lateral border fifth toe 
callus formation (0 percent from May 1, 1986); and left shoulder 
chronic bursitis (0 percent from May 1, 1986).  Overall, the 
veteran has a combined service-connected disability rating of 80 
percent with one disability rated at more than 40 percent.  See 
38 C.F.R. § 4.25.  Although the percentage criteria listed under 
38 C.F.R. § 4.16(a) has been met, the Board must still consider 
whether the Veteran was unemployable by reason of his service-
connected disabilities.  



As was noted in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993):

The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is 
not enough.  A high rating in itself is 
recognition that the impairment makes it 
difficult to obtain and keep employment.  
The question is whether the veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the veteran can find employment.  
See 38 C.F.R. § 4.16(a).
 
In a June 1990 letter to his Senator regarding educational 
benefits, the Veteran reported that he retired from the military 
after 20 years.  He was classified as being 40 percent disabled.  
After service, he held a job for a year, but quit due to long 
travel time and daily airplane rides, where he had to sit for 
long periods of time.  The next year, he underwent back surgery 
for his lower back and afterwards received a job with the Post 
Office.  Due to surgery for appendicitis, he had to decline the 
job offer, but was eventually hired as a postal carrier in March 
1989.  He held that job until January 1990 due to the long hours 
on his feet and the stress on his back.  He expressed in his 
letter that he would like to attend school to learn refrigeration 
and air conditioning.  

A March 2000 treatment record from Dr. Petroff shows that the 
Veteran retired as an electronics expert.

At the April 2005 hearing before the Board at the RO, the 
appellant testified that the Veteran was trained in the military 
as a mechanic and then in electronics.  She testified that he 
worked on Airborne Warning and Control System.  She further 
testified he had not worked the last year of his life from 1990 
onward since he was not really able to hold any employment for 
any length of time because of his neck and loss of feeling in his 
hand.  When providing the Veteran's work history, she reported 
that the Veteran worked in a convalescent home as the maintenance 
person, but that lasted a couple of months.  He later worked for 
the state as maintenance-custodian-type employee for four months 
and later moved to Las Vegas.  She reported that he had no 
employment except that of a census taker.  He later quit his job 
due when he found out that he had an aneurysm.  The appellant 
asserted that he was unemployable primarily due to his neck prior 
to March/April 2000 when the aneurysm was discovered.   

The January 2010 VA examination report shows that the Veteran's 
neck disability and radiculopathy had significant effects on the 
Veteran's occupational activities.  The VA examiner listed the 
following: decreased concentration, inappropriate behavior, poor 
social interaction, difficulty following instructions, decreased 
mobility, decreased manual dexterity, problems with lifting and 
carrying, difficulty reaching, lack of stamina, weakness or 
fatigue, decreased strength of the upper extremity, and pain.  As 
a result, the Veteran was assigned different duties, had 
increased tardiness and absenteeism.  

In a July 2010 statement, the Veteran's representative asserted 
that based upon the above symptoms, it would seem difficult to 
imagine one being able to gain and sustain employment while 
dealing with the pain and difficulties during the course of the 
work day.  He asserted that it seemed to him that these 
conditions would prevent the Veteran from working.

With the competent evidence suggesting that the Veteran's 
service-connected cervical spine disability and right upper 
extremity disability had reached the point of having significant 
effects on the Veteran's occupational activities, both mentally 
and physically, it is doubtful whether the Veteran could have 
kept and maintain substantially gainful employment.  The Veteran 
had experience as a postal carrier and was trained as a mechanic 
and in electronics, and it does not appear to the Board that the 
Veteran was capable of performing the physical and mental acts 
required by such employment.  Thus, the Board concludes that the 
Veteran was unemployable due to his service-connected 
disabilities and that entitlement to TDIU is warranted.  
38 U.S.C.A. § 5107(b).  The criteria for a total rating based on 
individual unemployability due to service connected disability 
for accrued purposes have been met.


ORDER

Entitlement to an increased rating for service-connected 
herniated nucleus pulposus of the cervical spine, status post 
laminectomy C6-C7 currently evaluated as 60 percent disabling, to 
include separate ratings for right upper extremity 
symptomatology, for accrued benefits purposes, is not warranted.  
To this extent, the appeal is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities, for 
accrued benefit purposes, is warranted.  To this extent, the 
appeal is granted, subject to laws and regulations applicable to 
payment of VA monetary benefits.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


